Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments with respect to claim(s) 1 – 6, 9 – 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim(s) 1 – 3, 6, 9 – 11, 14 – 17, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Moore (US6601001B1) (herein after Moore) and further in view of Blumschein et al (US 2013/0107405 A1) (herein after Blumschein).

	Regarding Claim 1 Moore teaches, a method for fault detection in line protection for a power transmission system (Fig 3, Col. 3, Ln. 41-43), comprising: obtaining a sampled value of voltage at a measurement point on an electrical line, wherein the measurement point corresponds to a location, at which a protection device for the line protection is installed (Fig 3, Col. 6, Ln. 63 – Col. 7 Ln. 2; Fig 4, Col. 6, Ln. 34 – 36; Examiner interpretation: the voltage and current are calculated (sampled) at the reach point(measurement point) by the relay(protection device)), obtaining a sampled value of a current at the measurement point (Fig 3, Col. 6, Ln. 63 – Col. 7 Ln. 2; Fig 4, Col. 6, Ln. 34 – 36; Examiner interpretation: the voltage and current are calculated (sampled) at the reach point(measurement point) by the relay(protection device)); calculating an instantaneous measurement point voltage value specified by an operation criterion of the protection device, wherein calculating the instantaneous measurement point voltage value is based on the sampled value of the voltage and the sampled value of the current in accordance with a measurement differential equation corresponding to a time-domain lumped parameter model for the electrical line (Fig 1, Col. 1, Ln. 17-21; Fig 2, Col. 5, Ln. 41-46; Examiner interpretation: v0 , i0 are the sampled voltage and current. Equation 5 (instantaneous voltage value v1) is expanded to the form:                         
                            
                                
                                    v
                                
                                
                                    1
                                
                            
                            =
                            
                                
                                    m
                                
                                
                                    1
                                
                            
                            •
                             
                            
                                
                                    v
                                
                                
                                    o
                                
                            
                            +
                             
                            
                                
                                    
                                        
                                            m
                                        
                                        
                                            2
                                        
                                    
                                
                            
                            •
                             
                            
                                
                                    
                                        
                                            R
                                        
                                        
                                            o
                                        
                                    
                                    •
                                     
                                    
                                        
                                            i
                                        
                                        
                                            o
                                        
                                    
                                    +
                                    
                                        
                                            L
                                        
                                        
                                            o
                                        
                                    
                                    •
                                     
                                    
                                        
                                            d
                                            
                                                
                                                    i
                                                
                                                
                                                    o
                                                
                                            
                                        
                                        
                                            d
                                            t
                                        
                                    
                                
                            
                        
                     Fig. 1 and Fig. 2 are the time-domain lumped parameter models); calculating an instantaneous comparison voltage value specified by the operation criterion of the protection device wherein the calculating the instantaneous comparison voltage value is based on the sampled value of the voltage and the sampled value of the current in accordance with a comparison differential equation corresponding to the time-domain lumped parameter model (Fig 1, Col. 1, Ln. 17-21; Fig 2, Col. 5, Ln. 41-46; Examiner interpretation: v0 , i0 are the sampled voltage and current. Equation 5 (instantaneous comparison voltage value v1) is expanded to the form:
                         
                            
                                
                                    v
                                
                                
                                    1
                                
                            
                            =
                            
                                
                                    m
                                
                                
                                    3
                                
                            
                            •
                             
                            
                                
                                    v
                                
                                
                                    o
                                
                            
                            +
                             
                            
                                
                                    
                                        
                                            m
                                        
                                        
                                            4
                                        
                                    
                                
                            
                            •
                             
                            
                                
                                    
                                        
                                            R
                                        
                                        
                                            o
                                        
                                    
                                    •
                                     
                                    
                                        
                                            i
                                        
                                        
                                            o
                                        
                                    
                                    +
                                    
                                        
                                            L
                                        
                                        
                                            o
                                        
                                    
                                    •
                                     
                                    
                                        
                                            d
                                            
                                                
                                                    i
                                                
                                                
                                                    o
                                                
                                            
                                        
                                        
                                            d
                                            t
                                        
                                    
                                
                            
                        
                     Fig. 1 and Fig. 2 are the time-domain lumped parameter models); —; and tripping the electrical line based on a result of the comparison of the instantaneous measurement point voltage value and the instantaneous comparison voltage value indicating a fault on the electrical line. (Fig 3, Col. 8, Ln. 15-18.)
	 Moore fails to teach, — directly comparing the instantaneous measurement point voltage value and the instantaneous comparison voltage value —.
	In analogous art, Blumschein teaches, — directly comparing (Fig. 5, claim 13: comparing the rectified reference voltage value and the rectified comparative voltage value) the instantaneous measurement point voltage value (Fig. 5, ¶ 0093: The reference voltage uref) and the instantaneous comparison voltage value (Fig. 5, ¶ 0094: comparative voltage uv(n); Examiner interpretation: uv(n) has the form                          
                            
                                
                                    u
                                
                                
                                    v
                                
                            
                            
                                
                                    n
                                
                            
                            =
                            
                                
                                    m
                                
                                
                                    1
                                
                            
                            
                                
                                    Δ
                                    u
                                
                                
                                    f
                                
                            
                            
                                
                                    n
                                
                            
                            +
                            
                                
                                    m
                                
                                
                                    2
                                
                            
                            
                                
                                    
                                        
                                            L
                                        
                                        
                                            r
                                            e
                                            f
                                        
                                    
                                    
                                        
                                            Δ
                                            
                                                
                                                    i
                                                
                                                
                                                    f
                                                
                                            
                                            
                                                
                                                    n
                                                
                                            
                                            -
                                            Δ
                                            
                                                
                                                    i
                                                
                                                
                                                    f
                                                
                                            
                                            
                                                
                                                    n
                                                    -
                                                    1
                                                
                                            
                                        
                                        
                                            T
                                        
                                    
                                    +
                                    
                                        
                                            R
                                        
                                        
                                            r
                                            e
                                            f
                                        
                                    
                                    •
                                    
                                        
                                            Δ
                                            i
                                        
                                        
                                            f
                                        
                                    
                                    
                                        
                                            n
                                        
                                    
                                
                            
                        
                      )—.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Moore by combining the comparison of the instantaneous measurement point voltage value and the instantaneous comparison voltage value taught by Moore with the comparison of the instantaneous measurement point voltage value and the instantaneous comparison voltage value respectively taught by Blumschein to achieve the predictable result of detecting a fault in a power supply network without erroneous triggering. [Blumschein: ¶ 0111.]
	Regarding Claim 2, Moore in view of Blumschein teaches the limitations of claim 1, which this claim depends on.
	Moore further teaches, the method according to claim 1, wherein the instantaneous voltage value is calculated by:
                         
                            
                                
                                    u
                                
                                
                                    q
                                    _
                                    k
                                
                            
                            =
                            
                                
                                    m
                                
                                
                                    1
                                
                            
                            •
                             
                            
                                
                                    u
                                
                                
                                    k
                                
                            
                            +
                            
                                
                                    m
                                
                                
                                    2
                                
                            
                            •
                             
                            
                                
                                    R
                                    •
                                     
                                    
                                        
                                            i
                                        
                                        
                                            k
                                        
                                    
                                    +
                                    L
                                    •
                                     
                                    
                                        
                                            d
                                            
                                                
                                                    i
                                                
                                                
                                                    k
                                                
                                            
                                        
                                        
                                            d
                                            t
                                        
                                    
                                
                            
                        
                     wherein uq_k represents the instantaneous measurement point voltage value at instant k, uk represents the sampled value of the voltage at instant k, ik represents the sampled value of the current at instant k, R and L, respectively, represent a resistance value of a resistor and an inductance value of an inductor in the time-domain lumped parameter model,                         
                            
                                
                                    d
                                    
                                        
                                            i
                                        
                                        
                                            k
                                        
                                    
                                
                                
                                    d
                                    t
                                
                            
                        
                     represents a differential value of the sampled value of the current ik, and m1 and m2 are coefficients specified by the operation criterion of the protection device. (Fig 1, Col. 1, Ln. 17-21; Fig 2, Col. 5, Ln. 41-46; Examiner interpretation: Equation 5 (instantaneous voltage value) is expanded to the time-domain lumped parameter model equation:                         
                            
                                
                                    v
                                
                                
                                    1
                                
                            
                            =
                            1
                            •
                             
                            
                                
                                    v
                                
                                
                                    o
                                
                            
                            +
                             
                            
                                
                                    -
                                    1
                                
                            
                            •
                             
                            
                                
                                    
                                        
                                            R
                                        
                                        
                                            o
                                        
                                    
                                    •
                                     
                                    
                                        
                                            i
                                        
                                        
                                            o
                                        
                                    
                                    +
                                    
                                        
                                            L
                                        
                                        
                                            o
                                        
                                    
                                    •
                                     
                                    
                                        
                                            d
                                            
                                                
                                                    i
                                                
                                                
                                                    o
                                                
                                            
                                        
                                        
                                            d
                                            t
                                        
                                    
                                
                            
                        
                    . )

	Regarding Claim 3, Moore in view of Blumschein teach the limitations of claim 1, which this claim depends on.
	Blumschein further teaches, the method according to claim 1, wherein the instantaneous comparison voltage value is calculated by:
                         
                            
                                
                                    u
                                
                                
                                    r
                                    e
                                    s
                                    _
                                    k
                                
                            
                            =
                            
                                
                                    m
                                
                                
                                    3
                                
                            
                            •
                             
                            
                                
                                    u
                                
                                
                                    k
                                
                            
                            +
                            
                                
                                    m
                                
                                
                                    4
                                
                            
                            •
                             
                            
                                
                                    R
                                    •
                                     
                                    
                                        
                                            i
                                        
                                        
                                            k
                                        
                                    
                                    +
                                    L
                                    •
                                     
                                    
                                        
                                            d
                                            
                                                
                                                    i
                                                
                                                
                                                    k
                                                
                                            
                                        
                                        
                                            d
                                            t
                                        
                                    
                                
                            
                        
                     wherein ures_k represents the instantaneous comparison voltage value at instant k, uk represents the sampled value of the voltage at instant k, ik represents the sampled value of the current at instant k, R and L, respectively, represent a resistance value of a resistor and an inductance value of an inductor in the time-domain lumped parameter model,                         
                            
                                
                                    d
                                    
                                        
                                            i
                                        
                                        
                                            k
                                        
                                    
                                
                                
                                    d
                                    t
                                
                            
                        
                     represents a differential value of the sampled value of current ik and m3 and m4 are coefficients specified by the operation criterion of the protection device. (Fig. 5, ¶ 0094: comparative voltage uv(n); Examiner interpretation: uv(n) is expanded to the form of a time-domain lumped parameter model  
                        
                            
                                
                                    u
                                
                                
                                    v
                                
                            
                            
                                
                                    n
                                
                            
                            =
                            
                                
                                    m
                                
                                
                                    1
                                
                            
                            
                                
                                    Δ
                                    u
                                
                                
                                    f
                                
                            
                            
                                
                                    n
                                
                            
                            +
                            
                                
                                    m
                                
                                
                                    2
                                
                            
                            
                                
                                    
                                        
                                            L
                                        
                                        
                                            r
                                            e
                                            f
                                        
                                    
                                    
                                        
                                            Δ
                                            
                                                
                                                    i
                                                
                                                
                                                    f
                                                
                                            
                                            
                                                
                                                    n
                                                
                                            
                                            -
                                            Δ
                                            
                                                
                                                    i
                                                
                                                
                                                    f
                                                
                                            
                                            
                                                
                                                    n
                                                    -
                                                    1
                                                
                                            
                                        
                                        
                                            T
                                        
                                    
                                    +
                                    
                                        
                                            R
                                        
                                        
                                            r
                                            e
                                            f
                                        
                                    
                                    •
                                    
                                        
                                            Δ
                                            i
                                        
                                        
                                            f
                                        
                                    
                                    
                                        
                                            n
                                        
                                    
                                
                            
                        
                      )
	It would have been obvious for one of ordinary skill to modify the invention of Moore in view of Blumschein by including the instantaneous comparison voltage value respectively taught by Blumschein to achieve the predictable result of detecting a fault in a power supply network without erroneous triggering. [Blumschein: ¶ 0111.]

	Regarding Claim 6, Moore in view of Blumschein teach, the limitations of claim 1, which this claim depends on.
	Moore further teaches, the method according to claim 1, wherein the time-domain lumped parameter model comprises any of a Resistor-Inductor-Capacitor (RLC) model or a Resistor-Inductor (RL) model. (Fig 1, Col. 1, Ln. 17-21; Fig 2, Col. 5, Ln. 41-46; Examiner interpretation: v0 , i0 are the sampled voltage and current. Equation 5 (instantaneous comparison voltage value) is expanded to be:                         
                            
                                
                                    v
                                
                                
                                    1
                                
                            
                            =
                            1
                            •
                             
                            
                                
                                    v
                                
                                
                                    o
                                
                            
                            +
                             
                            
                                
                                    -
                                    1
                                
                            
                            •
                             
                            
                                
                                    
                                        
                                            R
                                        
                                        
                                            o
                                        
                                    
                                    •
                                     
                                    
                                        
                                            i
                                        
                                        
                                            o
                                        
                                    
                                    +
                                    
                                        
                                            L
                                        
                                        
                                            o
                                        
                                    
                                    •
                                     
                                    
                                        
                                            d
                                            
                                                
                                                    i
                                                
                                                
                                                    o
                                                
                                            
                                        
                                        
                                            d
                                            t
                                        
                                    
                                
                            
                        
                     Fig. 1 and Fig. 2 are the time-domain lumped parameter models.)
	Regarding Claim 9, Moore teaches, a system for fault detection in line protection for power transmission system (Fig. 3, Col. 6, Ln. 61-65; Examiner interpretation: Fig. 3 is the system), comprising: one or more processors (Fig 3, Col. 6, Ln. 65 - Col. 7, Ln. 3; Examiner interpretation: Relay 100 is the processor); a non-transitory memory storage coupled to at least one of the processors; and a set of program instructions stored in the non-transitory memory storage and executable by at least one of the processors to cause the system to (Fig 3, Col. 8, Ln. 40-44; Examiner interpretation: The memory(non-transitory memory storage) is coupled to the relay 100(the processor)): obtain a sampled value of a voltage at a measurement point on an electrical line, wherein the measurement point corresponds to a location at which a protection device for the line protection is installed (Fig 3, Col. 6, Ln. 63 – Col. 7 Ln. 2; Fig 4, Col. 6, Ln. 34 – 36; Examiner interpretation: “the voltage and current are calculated (sampled) at the reach point(measurement point) by the relay(protection device)”); obtain a sampled value of a current at the measurement point (Fig 3, Col. 6, Ln. 63 – Col. 7 Ln. 2; Fig 4, Col. 6, Ln. 34 – 36; Examiner interpretation: the voltage and current are calculated (sampled) at the reach point(measurement point) by the relay(protection device)); calculate an instantaneous measurement point voltage value specified by an operation criterion of the protection device, wherein calculating the instantaneous measurement point voltage value is based on the sampled value of the voltage and the sampled value of the current in accordance with a measurement differential equation corresponding to a time-domain lumped parameter model for the electrical line (Fig 1, Col. 1, Ln. 17-21; Fig 2, Col. 5, Ln. 41-46; Examiner interpretation: v0 , i0 are the sampled voltage and current. Equation 5 (instantaneous voltage value) is expanded to:                         
                            
                                
                                    v
                                
                                
                                    1
                                
                            
                            =
                            1
                            •
                             
                            
                                
                                    v
                                
                                
                                    o
                                
                            
                            +
                             
                            
                                
                                    -
                                    1
                                
                            
                            •
                             
                            
                                
                                    
                                        
                                            R
                                        
                                        
                                            o
                                        
                                    
                                    •
                                     
                                    
                                        
                                            i
                                        
                                        
                                            o
                                        
                                    
                                    +
                                    
                                        
                                            L
                                        
                                        
                                            o
                                        
                                    
                                    •
                                     
                                    
                                        
                                            d
                                            
                                                
                                                    i
                                                
                                                
                                                    o
                                                
                                            
                                        
                                        
                                            d
                                            t
                                        
                                    
                                
                            
                        
                     Fig. 1 and Fig. 2 are the time-domain lumped parameter models); calculate an instantaneous comparison voltage value specified by the operation criterion of the protection device wherein the calculating the instantaneous comparison voltage value is based on the sampled value of the voltage and the sampled value of current in accordance with a comparison by using differential equation corresponding to the time-domain lumped parameter model (Fig 1, Col. 1, Ln. 17-21; Examiner interpretation: v0 , i0 are the sampled voltage and current. Equation 5 (instantaneous comparison voltage value v1) is expanded to be:                         
                            
                                
                                    v
                                
                                
                                    1
                                
                            
                            =
                            1
                            •
                             
                            
                                
                                    v
                                
                                
                                    o
                                
                            
                            +
                             
                            
                                
                                    -
                                    1
                                
                            
                            •
                             
                            
                                
                                    
                                        
                                            R
                                        
                                        
                                            o
                                        
                                    
                                    •
                                     
                                    
                                        
                                            i
                                        
                                        
                                            o
                                        
                                    
                                    +
                                    
                                        
                                            L
                                        
                                        
                                            o
                                        
                                    
                                    •
                                     
                                    
                                        
                                            d
                                            
                                                
                                                    i
                                                
                                                
                                                    o
                                                
                                            
                                        
                                        
                                            d
                                            t
                                        
                                    
                                
                            
                        
                     Fig. 1 and Fig. 2 are the time-domain lumped parameter models); —; and trip the electrical line based on a result of the comparison of the instantaneous measurement point voltage value and the instantaneous comparison voltage value indicating a fault on the electrical line. (Fig 3, Col. 8, Ln. 15-18.)
	Moore fails to teach, — directly comparing the instantaneous measurement point voltage value and the instantaneous comparison voltage value —.
	In analogous art, Blumschein teaches, — directly comparing (Fig. 5, claim 13: comparing the rectified reference voltage value and the rectified comparative voltage value) the instantaneous measurement point voltage value (Fig. 5, ¶ 0093: The reference voltage uref) and the instantaneous comparison voltage value (Fig. 5, ¶ 0094: comparative voltage uv(n); Examiner interpretation: uv(n) has the form                          
                            
                                
                                    u
                                
                                
                                    v
                                
                            
                            
                                
                                    n
                                
                            
                            =
                            
                                
                                    m
                                
                                
                                    1
                                
                            
                            
                                
                                    Δ
                                    u
                                
                                
                                    f
                                
                            
                            
                                
                                    n
                                
                            
                            +
                            
                                
                                    m
                                
                                
                                    2
                                
                            
                            
                                
                                    
                                        
                                            L
                                        
                                        
                                            r
                                            e
                                            f
                                        
                                    
                                    
                                        
                                            Δ
                                            
                                                
                                                    i
                                                
                                                
                                                    f
                                                
                                            
                                            
                                                
                                                    n
                                                
                                            
                                            -
                                            Δ
                                            
                                                
                                                    i
                                                
                                                
                                                    f
                                                
                                            
                                            
                                                
                                                    n
                                                    -
                                                    1
                                                
                                            
                                        
                                        
                                            T
                                        
                                    
                                    +
                                    
                                        
                                            R
                                        
                                        
                                            r
                                            e
                                            f
                                        
                                    
                                    •
                                    
                                        
                                            Δ
                                            i
                                        
                                        
                                            f
                                        
                                    
                                    
                                        
                                            n
                                        
                                    
                                
                            
                        
                      ) —.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Moore by combining the comparison of the instantaneous measurement point voltage value and the instantaneous comparison voltage value taught by Moore with the comparison of the instantaneous measurement point voltage value and the instantaneous comparison voltage value respectively taught by Blumschein to achieve the predictable result of detecting a fault in a power supply network without erroneous triggering. [Blumschein: ¶ 0111.]
	Regarding Claim 10, Moore in view of Blumschein teach the limitations of claim 9, which this claim depends on.
	Moore further teaches, the system according to claim 9, wherein the instantaneous measurement point voltage value is calculated by:
                         
                            
                                
                                    u
                                
                                
                                    q
                                    _
                                    k
                                
                            
                            =
                            
                                
                                    m
                                
                                
                                    1
                                
                            
                            •
                             
                            
                                
                                    u
                                
                                
                                    k
                                
                            
                            +
                            
                                
                                    m
                                
                                
                                    2
                                
                            
                            •
                             
                            
                                
                                    R
                                    •
                                     
                                    
                                        
                                            i
                                        
                                        
                                            k
                                        
                                    
                                    +
                                    L
                                    •
                                     
                                    
                                        
                                            d
                                            
                                                
                                                    i
                                                
                                                
                                                    k
                                                
                                            
                                        
                                        
                                            d
                                            t
                                        
                                    
                                
                            
                        
                     wherein uq_k represents the instantaneous measurement point voltage value at instant k, uk represents the sampled value of the voltage at instant k, ik represents the sampled value of the current at instant k, R and L, respectively, represent a resistance value of a resistor and an inductance value of an inductor in the time-domain lumped parameter model,                         
                            
                                
                                    d
                                    
                                        
                                            i
                                        
                                        
                                            k
                                        
                                    
                                
                                
                                    d
                                    t
                                
                            
                        
                     represents a differential value of the current ik, and m1 and m2 are coefficients specified by the operation criterion of the protection device. (Fig 1, Col. 1, Ln. 17-21; Examiner interpretation: Equation 5 (instantaneous voltage value) is expanded to the time-domain lumped parameter model equation:
                         
                            
                                
                                    v
                                
                                
                                    1
                                
                            
                            =
                            1
                            •
                             
                            
                                
                                    v
                                
                                
                                    o
                                
                            
                            +
                             
                            
                                
                                    -
                                    1
                                
                            
                            •
                             
                            
                                
                                    
                                        
                                            R
                                        
                                        
                                            o
                                        
                                    
                                    •
                                     
                                    
                                        
                                            i
                                        
                                        
                                            o
                                        
                                    
                                    +
                                    
                                        
                                            L
                                        
                                        
                                            o
                                        
                                    
                                    •
                                     
                                    
                                        
                                            d
                                            
                                                
                                                    i
                                                
                                                
                                                    o
                                                
                                            
                                        
                                        
                                            d
                                            t
                                        
                                    
                                
                            
                        
                    . )
	Regarding Claim 11, Moore in view of Blumschein teach the limitations of claim 9, which this claim depends on.
	Blumschein further teaches, the system according to claim 9, wherein the instantaneous comparison voltage value is calculated by:
                         
                            
                                
                                    u
                                
                                
                                    r
                                    e
                                    s
                                    _
                                    k
                                
                            
                            =
                            
                                
                                    m
                                
                                
                                    3
                                
                            
                            •
                             
                            
                                
                                    u
                                
                                
                                    k
                                
                            
                            +
                            
                                
                                    m
                                
                                
                                    4
                                
                            
                            •
                             
                            
                                
                                    R
                                    •
                                     
                                    
                                        
                                            i
                                        
                                        
                                            k
                                        
                                    
                                    +
                                    L
                                    •
                                     
                                    
                                        
                                            d
                                            
                                                
                                                    i
                                                
                                                
                                                    k
                                                
                                            
                                        
                                        
                                            d
                                            t
                                        
                                    
                                
                            
                        
                     wherein ures_k represents the instantaneous comparison voltage value at instant k, uk represents the sampled value of the voltage at instant k, ik represents the sampled value of the current at instant k, R and L, respectively, represent a resistance value of a resistor and an inductance value of an inductor in the time-domain lumped parameter model, and                         
                            
                                
                                    d
                                    
                                        
                                            i
                                        
                                        
                                            k
                                        
                                    
                                
                                
                                    d
                                    t
                                
                            
                        
                     represents a differential value of the sampled value of current ik at instant k, and m3 and m4 are coefficients specified by the operation criterion of the protection device. (Fig. 5, ¶ 0094: comparative voltage uv(n); Examiner interpretation: uv(n) has the form 
                         
                            
                                
                                    u
                                
                                
                                    v
                                
                            
                            
                                
                                    n
                                
                            
                            =
                            
                                
                                    m
                                
                                
                                    1
                                
                            
                            
                                
                                    Δ
                                    u
                                
                                
                                    f
                                
                            
                            
                                
                                    n
                                
                            
                            +
                            
                                
                                    m
                                
                                
                                    2
                                
                            
                            
                                
                                    
                                        
                                            L
                                        
                                        
                                            r
                                            e
                                            f
                                        
                                    
                                    
                                        
                                            Δ
                                            
                                                
                                                    i
                                                
                                                
                                                    f
                                                
                                            
                                            
                                                
                                                    n
                                                
                                            
                                            -
                                            Δ
                                            
                                                
                                                    i
                                                
                                                
                                                    f
                                                
                                            
                                            
                                                
                                                    n
                                                    -
                                                    1
                                                
                                            
                                        
                                        
                                            T
                                        
                                    
                                    +
                                    
                                        
                                            R
                                        
                                        
                                            r
                                            e
                                            f
                                        
                                    
                                    •
                                    
                                        
                                            Δ
                                            i
                                        
                                        
                                            f
                                        
                                    
                                    
                                        
                                            n
                                        
                                    
                                
                            
                        
                      )
	It would have been obvious for one of ordinary skill to modify the invention of Moore in view of Blumschein by including the instantaneous comparison voltage value respectively taught by Blumschein to achieve the predictable result of detecting a fault in a power supply network without erroneous triggering. [Blumschein: ¶ 0111.]
	Regarding Claim 14, Moore in view of Blumschein teach the limitations of claim 9, which this claim depends on.
	Moore further teaches, the system according to claim 9, wherein the time-domain lumped parameter model comprises any of a Resistor-Inductor-Capacitor (RLC) model or a Resistor-Inductor (RL) model. (Fig 1, Col. 1, Ln. 17-21; Fig 2, Col. 5, Ln. 41-46; Examiner interpretation: Equation 5 (instantaneous voltage value) is expanded to:
                         
                            
                                
                                    v
                                
                                
                                    1
                                
                            
                            =
                             
                            
                                
                                    v
                                
                                
                                    o
                                
                            
                            +
                             
                            
                                
                                    -
                                    1
                                
                            
                            •
                             
                            
                                
                                    
                                        
                                            R
                                        
                                        
                                            o
                                        
                                    
                                    •
                                     
                                    
                                        
                                            i
                                        
                                        
                                            o
                                        
                                    
                                    +
                                    
                                        
                                            L
                                        
                                        
                                            o
                                        
                                    
                                    •
                                     
                                    
                                        
                                            d
                                            
                                                
                                                    i
                                                
                                                
                                                    o
                                                
                                            
                                        
                                        
                                            d
                                            t
                                        
                                    
                                
                            
                        
                    . Fig. 1 and Fig. 2 are the time-domain lumped parameter models.)
	Regarding Claim 15, Moore teaches, an apparatus for fault detection in line protection for a power transmission system (Fig. 3, Col. 6, Ln. 61-65; Examiner interpretation: Fig. 3 is the apparatus), comprising: a first circuit configured to obtain a sampled value of a voltage at a measurement point on an electrical line, wherein the measurement point corresponds to a location, at which a protection device for the line protection is installed (Fig 3, Col. 6, Ln. 63 – Col. 7 Ln. 2; Fig 4, Col. 6, Ln. 34 – 36; Examiner interpretation: the relay 100(the first circuit and protection device) obtains the voltage(sampled value of voltage) at the reach point(measurement point)); a second circuit configured to obtain a sampled value of a current at the measurement point (Fig 3, Col. 6, Ln. 63 – Col. 7 Ln. 2; Fig 4, Col. 6, Ln. 34 – 36; Examiner interpretation: the relay 100(the second circuit and protection device) obtains the current(sampled value of current) at the reach point(measurement point)); a third circuit, configured to calculate an instantaneous measurement point voltage value specified by an operation criterion of the protection device wherein calculating the instantaneous measurement point voltage value is based on the sampled value of the voltage and the sampled value of the current in accordance with a measurement differential equation corresponding to a time-domain lumped parameter model for the electrical line (Fig 1, Col. 1, Ln. 17-21; Fig 2, Col. 5, Ln. 41-46; Fig 3, Col. 6, Ln. 63 – 65; Examiner interpretation: relay 100 (the third circuit and protection device) calculates v1(the instantaneous voltage) , v0 , i0 are the sampled voltage and current. Equation 5 (instantaneous voltage value) is expanded to:                         
                            
                                
                                    v
                                
                                
                                    1
                                
                            
                            =
                            1
                            •
                             
                            
                                
                                    v
                                
                                
                                    o
                                
                            
                            +
                             
                            
                                
                                    -
                                    1
                                
                            
                            •
                             
                            
                                
                                    
                                        
                                            R
                                        
                                        
                                            o
                                        
                                    
                                    •
                                     
                                    
                                        
                                            i
                                        
                                        
                                            o
                                        
                                    
                                    +
                                    
                                        
                                            L
                                        
                                        
                                            o
                                        
                                    
                                    •
                                     
                                    
                                        
                                            d
                                            
                                                
                                                    i
                                                
                                                
                                                    o
                                                
                                            
                                        
                                        
                                            d
                                            t
                                        
                                    
                                
                            
                        
                     Fig. 1 and Fig. 2 are the time-domain lumped parameter models); a fourth circuit, configured to calculate an instantaneous comparison voltage value specified by the operation criterion of the protection device wherein the calculating the instantaneous comparison voltage value is based on the sampled value of the voltage and the sampled value of the current in accordance with a comparison differential equation corresponding to a time-domain lumped parameter model (Fig 1, Col. 1, Ln. 17-21; Fig 3, Col. 6, Ln. 63 – 65; Examiner interpretation: “relay 100 (the fourth circuit and protection device) calculates v1(the instantaneous voltage), v0 , i0 are the sampled voltage and current. Equation 5 (instantaneous voltage value) is expanded to:                         
                            
                                
                                    v
                                
                                
                                    1
                                
                            
                            =
                            1
                            •
                             
                            
                                
                                    v
                                
                                
                                    o
                                
                            
                            +
                             
                            
                                
                                    -
                                    1
                                
                            
                            •
                             
                            
                                
                                    
                                        
                                            R
                                        
                                        
                                            o
                                        
                                    
                                    •
                                     
                                    
                                        
                                            i
                                        
                                        
                                            o
                                        
                                    
                                    +
                                    
                                        
                                            L
                                        
                                        
                                            o
                                        
                                    
                                    •
                                     
                                    
                                        
                                            d
                                            
                                                
                                                    i
                                                
                                                
                                                    o
                                                
                                            
                                        
                                        
                                            d
                                            t
                                        
                                    
                                
                            
                        
                     Fig. 1 and Fig. 2 are the time-domain lumped parameter models.”); —; and tripping the electrical line based on a result of the comparison of the instantaneous measurement point voltage value and the instantaneous comparison voltage value indicating a fault on the electrical line. (Fig 3, Col. 8, Ln. 15-18: Since the use of a circular characteristic 31 restricts the value of fault resistance that can be tolerated while still being registered as a fault and hence used to trip the circuit breakers; Examiner interpretation: Relay 100(the fifth circuit) trips the circuit breaker.)
	Moore fails to teach, — and a fifth circuit (Fig. 1: protection device 12a) configured to directly compare the instantaneous measurement point voltage value and the instantaneous comparison voltage value —.
	In analogous art, Blumschein teaches, — directly comparing (Fig. 5, claim 13: comparing the rectified reference voltage value and the rectified comparative voltage value) the instantaneous measurement point voltage value (Fig. 5, ¶ 0093: The reference voltage uref) and the instantaneous comparison voltage value (Fig. 5, ¶ 0094: comparative voltage uv(n); Examiner interpretation: uv(n) has the form                          
                            
                                
                                    u
                                
                                
                                    v
                                
                            
                            
                                
                                    n
                                
                            
                            =
                            
                                
                                    m
                                
                                
                                    1
                                
                            
                            
                                
                                    Δ
                                    u
                                
                                
                                    f
                                
                            
                            
                                
                                    n
                                
                            
                            +
                            
                                
                                    m
                                
                                
                                    2
                                
                            
                            
                                
                                    
                                        
                                            L
                                        
                                        
                                            r
                                            e
                                            f
                                        
                                    
                                    
                                        
                                            Δ
                                            
                                                
                                                    i
                                                
                                                
                                                    f
                                                
                                            
                                            
                                                
                                                    n
                                                
                                            
                                            -
                                            Δ
                                            
                                                
                                                    i
                                                
                                                
                                                    f
                                                
                                            
                                            
                                                
                                                    n
                                                    -
                                                    1
                                                
                                            
                                        
                                        
                                            T
                                        
                                    
                                    +
                                    
                                        
                                            R
                                        
                                        
                                            r
                                            e
                                            f
                                        
                                    
                                    •
                                    
                                        
                                            Δ
                                            i
                                        
                                        
                                            f
                                        
                                    
                                    
                                        
                                            n
                                        
                                    
                                
                            
                        
                      ) —.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Moore by including the fifth circuit taught by Blumschein in the apparatus taught by Moore combining the comparison of the instantaneous measurement point voltage value and the instantaneous comparison voltage value taught by Moore with the comparison of the instantaneous measurement point voltage value and the instantaneous comparison voltage value respectively taught by Blumschein to achieve the predictable result of detecting a fault in a power supply network without erroneous triggering. [Blumschein: ¶ 0111.]
	Regarding Claim 16, Moore in view of Blumschein teach the limitations of claim 15, which this claim depends on.
	Moore further teaches, the apparatus according to claim 15, wherein the instantaneous measurement point voltage value is calculated by:
                         
                            
                                
                                    u
                                
                                
                                    q
                                    _
                                    k
                                
                            
                            =
                            
                                
                                    m
                                
                                
                                    1
                                
                            
                            •
                             
                            
                                
                                    u
                                
                                
                                    k
                                
                            
                            +
                            
                                
                                    m
                                
                                
                                    2
                                
                            
                            •
                             
                            
                                
                                    R
                                    •
                                     
                                    
                                        
                                            i
                                        
                                        
                                            k
                                        
                                    
                                    +
                                    L
                                    •
                                     
                                    
                                        
                                            d
                                            
                                                
                                                    i
                                                
                                                
                                                    k
                                                
                                            
                                        
                                        
                                            d
                                            t
                                        
                                    
                                
                            
                        
                     wherein uq_k represents the instantaneous measurement point voltage value at instant k, uk represents the sampled value of the voltage at instant k, ik represents the sampled value of the current at instant k, R and L, respectively, represent a resistance value of a resistor and an inductance value of an inductor in the time-domain lumped parameter model,                         
                            
                                
                                    d
                                    
                                        
                                            i
                                        
                                        
                                            k
                                        
                                    
                                
                                
                                    d
                                    t
                                
                            
                        
                     represents a differential value of the current ik, and m1 and m2 are coefficients specified by the operation criterion of the protection device. (Fig 1, Col. 1, Ln. 17-21; Fig 2, Col. 5, Ln. 41-46; Examiner interpretation: Equation 5 (instantaneous voltage value) is expanded to the time-domain lumped parameter model equation:                         
                            
                                
                                    v
                                
                                
                                    1
                                
                            
                            =
                            1
                            •
                             
                            
                                
                                    v
                                
                                
                                    o
                                
                            
                            +
                             
                            
                                
                                    -
                                    1
                                
                            
                            •
                             
                            
                                
                                    
                                        
                                            R
                                        
                                        
                                            o
                                        
                                    
                                    •
                                     
                                    
                                        
                                            i
                                        
                                        
                                            o
                                        
                                    
                                    +
                                    
                                        
                                            L
                                        
                                        
                                            o
                                        
                                    
                                    •
                                     
                                    
                                        
                                            d
                                            
                                                
                                                    i
                                                
                                                
                                                    o
                                                
                                            
                                        
                                        
                                            d
                                            t
                                        
                                    
                                
                            
                        
                    . )
	Regarding Claim 17, Moore in view of Blumschein teach the limitations of claim 16, which this claim depends on.
	Blumschein further teaches, the apparatus according to claim 16, wherein the instantaneous comparison voltage value is calculated by:
                         
                            
                                
                                    u
                                
                                
                                    r
                                    e
                                    s
                                    _
                                    k
                                
                            
                            =
                            
                                
                                    m
                                
                                
                                    3
                                
                            
                            •
                             
                            
                                
                                    u
                                
                                
                                    k
                                
                            
                            +
                            
                                
                                    m
                                
                                
                                    4
                                
                            
                            •
                             
                            
                                
                                    R
                                    •
                                     
                                    
                                        
                                            i
                                        
                                        
                                            k
                                        
                                    
                                    +
                                    L
                                    •
                                     
                                    
                                        
                                            d
                                            
                                                
                                                    i
                                                
                                                
                                                    k
                                                
                                            
                                        
                                        
                                            d
                                            t
                                        
                                    
                                
                            
                        
                     wherein ures_k represents the instantaneous comparison voltage value at instant k, uk represents the sampled value of the voltage at instant k, ik represents the sampled value of the current  at instant k, R and L, respectively, represent a resistance value of a resistor and an inductance value of an inductor in the time-domain lumped parameter model,                         
                            
                                
                                    d
                                    
                                        
                                            i
                                        
                                        
                                            k
                                        
                                    
                                
                                
                                    d
                                    t
                                
                            
                        
                     represents a differential value of the sampled value of current ik at instant k, and m3 and m4 are coefficients specified by operation criterion of the protection device. (Fig. 5, ¶ 0094: comparative voltage uv(n); Examiner interpretation: uv(n) has the form                          
                            
                                
                                    u
                                
                                
                                    v
                                
                            
                            
                                
                                    n
                                
                            
                            =
                            
                                
                                    m
                                
                                
                                    1
                                
                            
                            
                                
                                    Δ
                                    u
                                
                                
                                    f
                                
                            
                            
                                
                                    n
                                
                            
                            +
                            
                                
                                    m
                                
                                
                                    2
                                
                            
                            
                                
                                    
                                        
                                            L
                                        
                                        
                                            r
                                            e
                                            f
                                        
                                    
                                    
                                        
                                            Δ
                                            
                                                
                                                    i
                                                
                                                
                                                    f
                                                
                                            
                                            
                                                
                                                    n
                                                
                                            
                                            -
                                            Δ
                                            
                                                
                                                    i
                                                
                                                
                                                    f
                                                
                                            
                                            
                                                
                                                    n
                                                    -
                                                    1
                                                
                                            
                                        
                                        
                                            T
                                        
                                    
                                    +
                                    
                                        
                                            R
                                        
                                        
                                            r
                                            e
                                            f
                                        
                                    
                                    •
                                    
                                        
                                            Δ
                                            i
                                        
                                        
                                            f
                                        
                                    
                                    
                                        
                                            n
                                        
                                    
                                
                            
                        
                      )
	It would have been obvious for one of ordinary skill to modify the invention of Moore in view of Blumschein by including the instantaneous comparison voltage value respectively taught by Blumschein to achieve the predictable result of detecting a fault in a power supply network without erroneous triggering. [Blumschein: ¶ 0111.]
	Regarding Claim 20, Moore in view of Blumschein teach the limitations of claim 15, which this claim depends on.
	Moore further teaches, the apparatus according to claim 15, wherein the time-domain lumped parameter model comprises any of a Resistor-Inductor-Capacitor (RLC) model or a Resistor-Inductor (RL) model. (Fig 1, Col. 1, Ln. 17-21; Fig 2, Col. 5, Ln. 41-46; Examiner interpretation: v0 , i0 are the sampled voltage and current. Equation 5 (instantaneous comparison voltage value) is expanded to be: 
                        
                            
                                
                                    v
                                
                                
                                    1
                                
                            
                            =
                            1
                            •
                             
                            
                                
                                    v
                                
                                
                                    o
                                
                            
                            +
                             
                            
                                
                                    -
                                    1
                                
                            
                            •
                             
                            
                                
                                    
                                        
                                            R
                                        
                                        
                                            o
                                        
                                    
                                    •
                                     
                                    
                                        
                                            i
                                        
                                        
                                            o
                                        
                                    
                                    +
                                    
                                        
                                            L
                                        
                                        
                                            o
                                        
                                    
                                    •
                                     
                                    
                                        
                                            d
                                            
                                                
                                                    i
                                                
                                                
                                                    o
                                                
                                            
                                        
                                        
                                            d
                                            t
                                        
                                    
                                
                            
                        
                     Fig. 1 and Fig. 2 are the time-domain lumped parameter models.)
	Regarding Claim 21, Moore teaches, an apparatus for fault detection in line protection for a power transmission system (Fig 3, Col. 1, Ln. 5-6; Fig. 3, Col. 6, Ln. 61-65; Examiner interpretation: Fig. 3 is the apparatus), comprising: a non-transitory computer readable memory medium configured with instructions executable by a computer to (Fig 3, Col. 8, Ln. 40-44; Examiner interpretation: The memory(non-transitory memory storage) contains programs executable by the relay 100(the computer)): obtain a sampled value of voltage at a measurement point on an electrical line, wherein the measurement point corresponds to a location at which a protection device for the line protection is installed (Fig 3, Col. 6, Ln. 63 – Col. 7 Ln. 2; Fig 4, Col. 6, Ln. 34 – 36; Examiner interpretation: the voltage and current are calculated (sampled) at the reach point(measurement point) by the relay(protection device)); obtain a sampled value of current at the measurement point (Fig 3, Col. 6, Ln. 63 – Col. 7 Ln. 2; Fig 4, Col. 6, Ln. 34 – 36; Examiner interpretation: the voltage and current are calculated (sampled) at the reach point(measurement point) by the relay(protection device)); calculate an instantaneous measurement point voltage value specified by an operation criterion of the protection device wherein calculating the instantaneous measurement point voltage value is based on the sampled value of the voltage and the sampled value of the current in accordance with a measurement differential equation corresponding to a time-domain lumped parameter model for the electrical line (Fig 1, Col. 1, Ln. 17-21; Fig 2, Col. 5, Ln. 41-46; Examiner interpretation: v0 , i0 are the sampled voltage and current. Equation 5 (instantaneous voltage value) is expanded to:                         
                            
                                
                                    v
                                
                                
                                    1
                                
                            
                            =
                            1
                            •
                             
                            
                                
                                    v
                                
                                
                                    o
                                
                            
                            +
                             
                            
                                
                                    -
                                    1
                                
                            
                            •
                             
                            
                                
                                    
                                        
                                            R
                                        
                                        
                                            o
                                        
                                    
                                    •
                                     
                                    
                                        
                                            i
                                        
                                        
                                            o
                                        
                                    
                                    +
                                    
                                        
                                            L
                                        
                                        
                                            o
                                        
                                    
                                    •
                                     
                                    
                                        
                                            d
                                            
                                                
                                                    i
                                                
                                                
                                                    o
                                                
                                            
                                        
                                        
                                            d
                                            t
                                        
                                    
                                
                            
                        
                     Fig. 1 and Fig. 2 are the time-domain lumped parameter models); calculate an instantaneous comparison voltage value specified by the operation criterion of the protection device, wherein the calculating the instantaneous comparison voltage value is based on the sampled value of the voltage and the sampled value of the current in accordance with a comparison differential equation corresponding to the time-domain lumped parameter model (Fig 1, Col. 1, Ln. 17-21; Fig 2, Col. 5, Ln. 41-46; Examiner interpretation: v0 , i0 are the sampled voltage and current. Equation 5 (instantaneous comparison voltage value) is expanded to:
                         
                            
                                
                                    v
                                
                                
                                    1
                                
                            
                            =
                            1
                            •
                             
                            
                                
                                    v
                                
                                
                                    o
                                
                            
                            +
                             
                            
                                
                                    -
                                    1
                                
                            
                            •
                             
                            
                                
                                    
                                        
                                            R
                                        
                                        
                                            o
                                        
                                    
                                    •
                                     
                                    
                                        
                                            i
                                        
                                        
                                            o
                                        
                                    
                                    +
                                    
                                        
                                            L
                                        
                                        
                                            o
                                        
                                    
                                    •
                                     
                                    
                                        
                                            d
                                            
                                                
                                                    i
                                                
                                                
                                                    o
                                                
                                            
                                        
                                        
                                            d
                                            t
                                        
                                    
                                
                            
                        
                     Fig. 1 and Fig. 2 are the time-domain lumped parameter models);—; and tripping the electrical line based on a result of the comparison of the instantaneous measurement point voltage value and the instantaneous comparison voltage value indicating a fault on the electrical line. (Fig 3, Col. 8, Ln. 15-18.)
	Moore fails to teach, — directly compare the instantaneous measurement point voltage value and the instantaneous comparison voltage value; —.
In analogous art, Blumschein teaches, — directly compare (Fig. 5, claim 13: comparing the rectified reference voltage value and the rectified comparative voltage value) the instantaneous measurement point voltage value (Fig. 5, ¶ 0093: The reference voltage uref) and the instantaneous comparison voltage value(Fig. 5, ¶ 0094: comparative voltage uv(n); Examiner interpretation: uv(n) has the form 
                         
                            
                                
                                    u
                                
                                
                                    v
                                
                            
                            
                                
                                    n
                                
                            
                            =
                            
                                
                                    m
                                
                                
                                    1
                                
                            
                            
                                
                                    Δ
                                    u
                                
                                
                                    f
                                
                            
                            
                                
                                    n
                                
                            
                            +
                            
                                
                                    m
                                
                                
                                    2
                                
                            
                            
                                
                                    
                                        
                                            L
                                        
                                        
                                            r
                                            e
                                            f
                                        
                                    
                                    
                                        
                                            Δ
                                            
                                                
                                                    i
                                                
                                                
                                                    f
                                                
                                            
                                            
                                                
                                                    n
                                                
                                            
                                            -
                                            Δ
                                            
                                                
                                                    i
                                                
                                                
                                                    f
                                                
                                            
                                            
                                                
                                                    n
                                                    -
                                                    1
                                                
                                            
                                        
                                        
                                            T
                                        
                                    
                                    +
                                    
                                        
                                            R
                                        
                                        
                                            r
                                            e
                                            f
                                        
                                    
                                    •
                                    
                                        
                                            Δ
                                            i
                                        
                                        
                                            f
                                        
                                    
                                    
                                        
                                            n
                                        
                                    
                                
                            
                        
                      ); —.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Moore by combining the comparison of the instantaneous measurement point voltage value and the instantaneous comparison voltage value taught by Moore with the comparison of the instantaneous measurement point voltage value and the instantaneous comparison voltage value respectively taught by Blumschein to achieve the predictable result of detecting a fault in a power supply network without erroneous triggering. [Blumschein: ¶ 0111.]

Allowable Subject Matter
5.	Claims 4, 5, 12, 13, 18, 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
6.	The closest prior art considered is Moore and Blumschein. Moore and Blumschein alone or in combination fail to teach,	
            
                
                    
                        
                            
                                
                                    
                                        
                                        
                                            
                                                u
                                            
                                            
                                                q
                                                _
                                                p
                                                1
                                                _
                                                k
                                            
                                        
                                        =
                                        
                                            
                                                u
                                            
                                            
                                                p
                                                1
                                                _
                                                k
                                            
                                        
                                        -
                                        
                                            
                                                R
                                                •
                                                
                                                    
                                                         
                                                        
                                                            
                                                                i
                                                            
                                                            
                                                                p
                                                                1
                                                                _
                                                                k
                                                            
                                                        
                                                        +
                                                        
                                                            
                                                                k
                                                            
                                                            
                                                                R
                                                            
                                                        
                                                        •
                                                         
                                                        3
                                                        
                                                            
                                                                i
                                                            
                                                            
                                                                0
                                                                _
                                                                k
                                                            
                                                        
                                                    
                                                
                                                +
                                                L
                                                •
                                                
                                                    
                                                        d
                                                        
                                                            
                                                                
                                                                    
                                                                        i
                                                                    
                                                                    
                                                                        p
                                                                        1
                                                                        _
                                                                        k
                                                                    
                                                                
                                                                +
                                                                
                                                                    
                                                                        k
                                                                    
                                                                    
                                                                        L
                                                                    
                                                                
                                                                •
                                                                 
                                                                3
                                                                
                                                                    
                                                                        i
                                                                    
                                                                    
                                                                        0
                                                                        _
                                                                        k
                                                                    
                                                                
                                                            
                                                        
                                                    
                                                    
                                                        d
                                                        t
                                                    
                                                
                                            
                                        
                                    
                                
                            
                            
                                
                                    
                                        
                                        
                                            
                                                k
                                            
                                            
                                                R
                                            
                                        
                                        =
                                        
                                            
                                                
                                                    
                                                        R
                                                    
                                                    
                                                        0
                                                    
                                                
                                                -
                                                
                                                    
                                                        R
                                                    
                                                    
                                                        1
                                                    
                                                
                                            
                                            
                                                
                                                    
                                                        3
                                                        R
                                                    
                                                    
                                                        1
                                                    
                                                
                                            
                                        
                                    
                                
                            
                            
                                
                                    
                                        
                                        
                                            
                                                k
                                            
                                            
                                                L
                                            
                                        
                                        =
                                        
                                            
                                                
                                                    
                                                        L
                                                    
                                                    
                                                        0
                                                    
                                                
                                                -
                                                
                                                    
                                                        L
                                                    
                                                    
                                                        1
                                                    
                                                
                                            
                                            
                                                
                                                    
                                                        3
                                                        L
                                                    
                                                    
                                                        1
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                    
                
            
        
            
                
                    
                        u
                    
                    
                        q
                        _
                        p
                        1
                        _
                        k
                    
                
            
         represents the instantaneous measurement point voltage value of phase p1 at instant k,             
                
                    
                        u
                    
                    
                        p
                        1
                        _
                        k
                    
                
            
        ,             
                 
                
                    
                        i
                    
                    
                        p
                        1
                        _
                        k
                    
                
            
         respectively represent the sampled value of the voltage and the sampled value of the current of phase p1 at the measurement point at instant k, R and L, respectively, represent a resistance value of a resistor an inductance value of an inductor in the time-domain lumped parameter model,             
                
                    
                        d
                        
                            
                                
                                    
                                        i
                                    
                                    
                                        p
                                        1
                                        _
                                        k
                                    
                                
                                +
                                
                                    
                                        k
                                    
                                    
                                        L
                                    
                                
                                •
                                 
                                3
                                
                                    
                                        i
                                    
                                    
                                        0
                                        _
                                        k
                                    
                                
                            
                        
                    
                    
                        d
                        t
                    
                
            
         represents a differential value of the value             
                
                    
                        i
                    
                    
                        p
                        1
                        _
                        k
                    
                
                +
                
                    
                        k
                    
                    
                        L
                    
                
                •
                 
                3
                
                    
                        i
                    
                    
                        0
                        _
                        k
                    
                
            
        , R0 represents zero sequence resistance of the three-phase transmission line, R1 represents positive sequence resistance of the three-phase transmission line, L0 represents zero sequence inductance of the three-phase transmission line, L1 represents positive sequence inductance of the three-phase transmission line, and             
                
                    
                        i
                    
                    
                        0
                        _
                        k
                    
                
            
         represents zero sequence current at instant k.
7.	Moore and Blumschein alone or in combination fail to teach, 
            
                
                    
                        
                            
                                
                                    
                                        
                                        
                                            
                                                u
                                            
                                            
                                                r
                                                e
                                                s
                                                _
                                                p
                                                1
                                                _
                                                k
                                            
                                        
                                        =
                                        R
                                        •
                                        
                                            
                                                 
                                                
                                                    
                                                        i
                                                    
                                                    
                                                        p
                                                        1
                                                        _
                                                        k
                                                    
                                                
                                                +
                                                
                                                    
                                                        k
                                                    
                                                    
                                                        R
                                                    
                                                
                                                •
                                                 
                                                3
                                                
                                                    
                                                        i
                                                    
                                                    
                                                        0
                                                        _
                                                        k
                                                    
                                                
                                            
                                        
                                        +
                                        L
                                        •
                                        
                                            
                                                d
                                                
                                                    
                                                        
                                                            
                                                                i
                                                            
                                                            
                                                                p
                                                                1
                                                                _
                                                                k
                                                            
                                                        
                                                        +
                                                        
                                                            
                                                                k
                                                            
                                                            
                                                                L
                                                            
                                                        
                                                        •
                                                         
                                                        3
                                                        
                                                            
                                                                i
                                                            
                                                            
                                                                0
                                                                _
                                                                k
                                                            
                                                        
                                                    
                                                
                                            
                                            
                                                d
                                                t
                                            
                                        
                                    
                                
                            
                            
                                
                                    
                                        
                                        
                                            
                                                k
                                            
                                            
                                                R
                                            
                                        
                                        =
                                        
                                            
                                                
                                                    
                                                        R
                                                    
                                                    
                                                        0
                                                    
                                                
                                                -
                                                
                                                    
                                                        R
                                                    
                                                    
                                                        1
                                                    
                                                
                                            
                                            
                                                
                                                    
                                                        3
                                                        R
                                                    
                                                    
                                                        1
                                                    
                                                
                                            
                                        
                                    
                                
                            
                            
                                
                                    
                                        
                                        
                                            
                                                k
                                            
                                            
                                                L
                                            
                                        
                                        =
                                        
                                            
                                                
                                                    
                                                        L
                                                    
                                                    
                                                        0
                                                    
                                                
                                                -
                                                
                                                    
                                                        L
                                                    
                                                    
                                                        1
                                                    
                                                
                                            
                                            
                                                
                                                    
                                                        3
                                                        L
                                                    
                                                    
                                                        1
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                    
                
            
        
             
                
                    
                        i
                    
                    
                        p
                        1
                        _
                        k
                    
                
            
         represents the sampled value of the current of phase p1 at the measurement point at instant k, R and L, respectively, represent a resistance value of a resistor and an inductance value of an inductor in the time-domain lumped parameter model,             
                
                    
                        d
                        
                            
                                i
                            
                            
                                p
                                1
                                p
                                2
                                _
                                k
                            
                        
                    
                    
                        d
                        t
                    
                
            
         represents a differential value of the current             
                
                    
                        i
                    
                    
                        p
                        1
                        p
                        2
                        _
                        k
                    
                
            
        ,             
                
                    
                        d
                        
                            
                                
                                    
                                        i
                                    
                                    
                                        p
                                        1
                                        _
                                        k
                                    
                                
                                +
                                
                                    
                                        k
                                    
                                    
                                        L
                                    
                                
                                •
                                 
                                3
                                
                                    
                                        i
                                    
                                    
                                        0
                                        _
                                        k
                                    
                                
                            
                        
                    
                    
                        d
                        t
                    
                
            
         represents a differential value of the value             
                
                    
                        i
                    
                    
                        p
                        1
                        _
                        k
                    
                
                +
                
                    
                        k
                    
                    
                        R
                    
                
                •
                 
                3
                
                    
                        i
                    
                    
                        0
                        _
                        k
                    
                
            
        , R0 represents zero sequence resistance of the three-phase transmission line, R1 represents positive sequence resistance of the three-phase transmission line, L0 represents zero sequence inductance of the three-phase transmission line, L1 represents positive sequence inductance of the three-phase transmission line, and             
                
                    
                        i
                    
                    
                        0
                        _
                        k
                    
                
            
         represents zero sequence current at instant k.

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jiankang Zhang, Jiale Suonan, Zaibin Jiao, Guobing Song. (A Fast Full-line Tripping Distance Protection Method for HVDC Transmission Line) teaches, a method for a fault detection in line protection for a power transmission system. A system for a fault detection in line protection for power transmission system. An apparatus for a fault detection in line protection for a power transmission system. 
9.	Vladimir Terzija, Gary Preston, Vladimir Stanojević, Nagy I. Elkalashy, and Marjan Popov. (Synchronized Measurements-Based Algorithm for Short Transmission Line Fault Analysis) teaches, a method for a fault detection in line protection for a power transmission system. A system for a fault detection in line protection for power transmission system. An apparatus for a fault detection in line protection for a power transmission system.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH O NYAMOGO whose telephone number is (469)295-9276. The examiner can normally be reached 8:00 A to 4:00 P CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MELISSA KOVAL can be reached on 571-272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.O.N/
Examiner
Art Unit 2866



/MELISSA J KOVAL/Supervisory Patent Examiner, Art Unit 2866